

	

		II

		109th CONGRESS

		1st Session

		S. 269

		IN THE SENATE OF THE UNITED STATES

		

			February 2, 2005

			Mr. Kerry (for himself,

			 Mr. Reed, Mr.

			 Dodd, Mr. Bingaman,

			 Mr. Kohl, Mr.

			 Jeffords, Ms. Cantwell,

			 Mr. Johnson, Mr. Pryor, Mr.

			 Leahy, Mr. Levin,

			 Mr. Schumer, Mr. Lieberman, Mrs.

			 Clinton, Mr. Harkin,

			 Mr. Kennedy, Mr. Bayh, and Mr.

			 Obama) introduced the following bill; which was read twice and

			 referred to the Committee on Small

			 Business and Entrepreneurship

		

		A BILL

		To provide emergency relief to small business concerns

		  affected by a significant increase in the price of heating oil, natural gas,

		  propane, or kerosene, and for other purposes.

	

	

		1.Short titleThis Act may be cited as the

			 Small Business and Farm Energy

			 Emergency Relief Act of 2005.

		2.FindingsCongress finds that—

			(1)a significant

			 number of small businesses in the United States, non-farm as well as

			 agricultural producers, use heating oil, natural gas, propane, or kerosene to

			 heat their facilities and for other purposes;

			(2)a significant

			 number of small business concerns in the United States sell, distribute,

			 market, or otherwise engage in commerce directly related to heating oil,

			 natural gas, propane, and kerosene; and

			(3)significant

			 increases in the price of heating oil, natural gas, propane, or

			 kerosene—

				(A)disproportionately

			 harm small businesses dependent on those fuels or that use, sell, or distribute

			 those fuels in the ordinary course of their business, and can cause them

			 substantial economic injury;

				(B)can negatively

			 affect the national economy and regional economies;

				(C)have occurred in

			 the winters of 1983–1984, 1988–1989, 1996–1997, 1999–2000, 2000–2001, and

			 2004–2005; and

				(D)can be caused by

			 a host of factors, including international conflicts, global or regional supply

			 difficulties, weather conditions, insufficient inventories, refinery capacity,

			 transportation, and competitive structures in the markets, causes that are

			 often unforeseeable to, and beyond the control of, those who own and operate

			 small businesses.

				3.Small business

			 energy emergency disaster loan program

			(a)In

			 generalSection 7(b) of the

			 Small Business Act (15 U.S.C. 636(b))

			 is amended by inserting after paragraph (3) the following:

				

					(4)(A)In this

				paragraph—

							(i)the term base price

				index means the moving average of the closing unit price on the New York

				Mercantile Exchange for heating oil, natural gas, or propane for the 10 days,

				in each of the most recent 2 preceding years, which correspond to the trading

				days described in clause (ii);

							(ii)the term current price

				index means the moving average of the closing unit price on the New York

				Mercantile Exchange, for the 10 most recent trading days, for contracts to

				purchase heating oil, natural gas, or propane during the subsequent calendar

				month, commonly known as the front month;

							(iii)the term heating

				fuel means heating oil, natural gas, propane, or kerosene; and

							(iv)the term significant

				increase means—

								(I)with respect to the price of heating oil,

				natural gas, or propane, any time the current price index exceeds the base

				price index by not less than 40 percent; and

								(II)with respect to the price of kerosene,

				any increase which the Administrator, in consultation with the Secretary of

				Energy, determines to be significant.

								(B)The Administration may make such

				loans, either directly or in cooperation with banks or other lending

				institutions through agreements to participate on an immediate or deferred

				basis, to assist a small business concern that has suffered or that is likely

				to suffer substantial economic injury as the result of a significant increase

				in the price of heating fuel.

						(C)Any loan or guarantee extended

				pursuant to this paragraph shall be made at the same interest rate as economic

				injury loans under paragraph (2).

						(D)No loan may be made under this

				paragraph, either directly or in cooperation with banks or other lending

				institutions through agreements to participate on an immediate or deferred

				basis, if the total amount outstanding and committed to the borrower under this

				subsection would exceed $1,500,000, unless such borrower constitutes a major

				source of employment in its surrounding area, as determined by the

				Administration, in which case the Administration, in its discretion, may waive

				the $1,500,000 limitation.

						(E)For purposes of assistance under this

				paragraph—

							(i)a declaration of a disaster area

				based on conditions specified in this paragraph shall be required, and shall be

				made by the President or the Administrator; or

							(ii)if no declaration has been made

				pursuant to clause (i), the Governor of a State in which a significant increase

				in the price of heating fuel has occurred may certify to the Administration

				that small business concerns have suffered economic injury as a result of such

				increase and are in need of financial assistance which is not otherwise

				available on reasonable terms in that State, and upon receipt of such

				certification, the Administration may make such loans as would have been

				available under this paragraph if a disaster declaration had been

				issued.

							(F)Notwithstanding any other provision of

				law, loans made under this paragraph may be used by a small business concern

				described in subparagraph (B) to convert from the use of heating fuel to a

				renewable or alternative energy source, including agriculture and urban waste,

				geothermal energy, cogeneration, solar energy, wind energy, or fuel

				cells.

						.

			(b)Conforming

			 amendments relating to heating fuelSection 3(k) of the

			 Small Business Act (15 U.S.C. 632(k))

			 is amended—

				(1)by inserting

			 , significant increase in the price of heating fuel after

			 civil disorders; and

				(2)by inserting

			 other before economic.

				4.Agricultural

			 producer emergency loans

			(a)In

			 generalSection 321(a) of the

			 Consolidated Farm and Rural Development

			 Act (7

			 U.S.C. 1961(a)) is amended—

				(1)in the first

			 sentence—

					(A)by striking

			 operations have and inserting operations (i)

			 have; and

					(B)by inserting

			 before : Provided, the following: , or

			 (ii)(I) are owned or operated by such an applicant that is also a small

			 business concern (as defined in

			 section 3

			 of the Small Business Act

			 (15 U.S.C.

			 632)), and (II) have suffered or are likely to suffer

			 substantial economic injury on or after October 1, 2004, as the result of a

			 significant increase in energy costs or input costs from energy sources

			 occurring on or after October 1, 2004, in connection with an energy emergency

			 declared by the President or the Secretary;

					(2)in the third

			 sentence, by inserting before the period at the end the following: or by

			 an energy emergency declared by the President or the Secretary;

			 and

				(3)in the fourth

			 sentence—

					(A)by inserting

			 or energy emergency after natural disaster each

			 place that term appears; and

					(B)by inserting

			 or declaration after emergency

			 designation.

					(b)FundingFunds

			 available on the date of enactment of this Act for emergency loans under

			 subtitle C of the Consolidated Farm and Rural

			 Development Act (7 U.S.C. 1961 et seq.) shall be

			 available to carry out the amendments made by subsection (a) to meet the needs

			 resulting from natural disasters.

			5.Guidelines and

			 rulemaking

			(a)GuidelinesNot later than 30 days after the date of

			 enactment of this Act, the Administrator of the Small Business Administration

			 and the Secretary of Agriculture shall each issue such guidelines as the

			 Administrator or the Secretary, as applicable, determines to be necessary to

			 carry out this Act and the amendments made by this Act.

			(b)RulemakingNot

			 later than 30 days after the date of enactment of this Act, the Administrator

			 of the Small Business Administration, after consultation with the Secretary of

			 Energy, shall promulgate regulations specifying the method for determining a

			 significant increase in the price of kerosene under section 7(b)(4)(A)(iv)(II)

			 of the Small Business Act (15 U.S.C. 636(b)(4)(A)(iv)(II)).

			6.Reports

			(a)Small business

			 administrationNot later than 12 months after the date on which

			 the Administrator of the Small Business Administration issues guidelines under

			 section 5, and annually thereafter, the Administrator shall submit to the

			 Committee on Small Business and Entrepreneurship of the Senate and the

			 Committee on Small Business of the House of Representatives, a report on the

			 effectiveness of the assistance made available under

			 section

			 7(b)(4) of the Small Business

			 Act, as added by this Act, including—

				(1)the number of

			 small business concerns that applied for a loan under such section and the

			 number of those that received such loans;

				(2)the dollar value

			 of those loans;

				(3)the States in

			 which the small business concerns that received such loans are located;

				(4)the type of

			 heating fuel or energy that caused the significant increase in the cost for the

			 participating small business concerns; and

				(5)recommendations

			 for ways to improve the assistance provided under such section 7(b)(4), if

			 any.

				(b)Department of

			 agricultureNot later than 12 months after the date on which the

			 Secretary of Agriculture issues guidelines under section 5, and annually

			 thereafter, the Secretary shall submit to the Committee on Small Business and

			 Agriculture, Nutrition, and Forestry of the Senate and the Committee on Small

			 Business and Agriculture of the House of Representatives, a report that—

				(1)describes the

			 effectiveness of the assistance made available under section 7(b)(4) of the

			 Small Business Act (15 U.S.C. 636(b)(4)); and

				(2)contains

			 recommendations for ways to improve the assistance provided under such section

			 7(b)(4), if any.

				7.Effective

			 date

			(a)Small

			 businessThe amendments made by this Act shall apply during the

			 4-year period beginning on the date on which guidelines are published by the

			 Administrator of the Small Business Administration under section 5, with

			 respect to assistance under

			 section

			 7(b)(4) of the Small Business

			 Act, as added by this Act, to economic injury suffered or likely to

			 be suffered as the result of a significant increase in the price of heating

			 fuel occurring on or after October 1, 2004; or

			(b)AgricultureThe

			 amendments made by section 4 shall apply during the 4-year period beginning on

			 the date on which guidelines are published by the Secretary of Agriculture

			 under section 5.

			

